On the court’s own motion the decision of this court handed down on March 25, 1935,* is hereby amended to read as follows: Motion to dispense with printing denied. (See People [Complaint of Haddad] v. Maher, post, p. 752, decided herewith.) Present — Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ.

 The decision handed down on March 25, 1935 (not reported), read as follows: Motion to dispense with printing record on appeal and briefs denied. (See Children’s Court Act of State of New York, § 43; People v. Bennett, 243 App. Div. 578.) — [Rep.